DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
2. Claims 1-20 are allowed.
3. The following is an Examiner’s reason for allowance.
4. Regarding claims 1 (apparatus) and 12 (apparatus) the closest prior art is Weissman et al; (US 7675684). Regarding claim 1, Weissman et al; (US 7675684) discloses an optical communications system comprising: a first terminal operable to transmit and receive optical signals ;(optical communications terminal, see figure 5 as reproduced below; (Equivalent to Applicant’s figure 1) said first terminal including a first half-wave plate (HWP) polarizer ;(polarizer 506, see figure 5 as reproduced below; (Equivalent to Applicant’s figure 1)responsive to a first linearly polarized optical beam having a first wavelength and rotating the first linearly polarized optical beam to a first linear direction, (polarizer 506 “s” polarizes the light emitted by the light source 502, see figure 5 as reproduced below)  a first beam splitter responsive to and passing the first linearly polarized beam ;(the "s" polarized light enters a transmitting/reflecting polarizing device 508 and is incident on the beam splitter coating, see column 7, lines 63-66 and figure 5 as reproduced below)  and a first circular polarizing element responsive to the first linearly polarized beam from the first beam splitter and circularly polarizing the first beam for transmission;(the "p" polarized light continues to a 1/4 wave retarder 512 which circularly polarizes the 
incident linearly polarized light with preference to handedness (right or left), see column 8, lines 11-15 and figure 5 as reproduced below), said first circular polarizing element being switchable between two orthogonal switching states ;(the light travels back through the passes through the 1/4 wave retarder 512, which now 
converts the circularly polarized light into "s" linearly polarized light from the incident “p” polarized and thus orthogonal switching states, see column 8, lines 18-21 and figure 5 as reproduced below)  wherein the first terminal receives the second circularly polarized beam from the second terminal, said first circular polarizing element linearly polarizing the received circularly polarized second beam in a second linear direction that is orthogonal to the first linear direction ;( the light travels back through the passes through the 1/4 wave retarder 512, which now 
converts the circularly polarized light into "s" linearly polarized light from the incident “p” polarized light and thus orthogonal to the first linear direction (s polarization direction), see column 8; lines 18-21 and figure 5 as reproduced below). 



    PNG
    media_image1.png
    755
    570
    media_image1.png
    Greyscale




However, regarding claim 1, the prior art of record fails to disclose first terminal further including a second beam splitter, a first acquisition sensor and a first communications sensor; and a second terminal operable to transmit and receive optical signals, said second terminal including a second HWP polarizer responsive to a second linearly polarized optical beam having the first wavelength and rotating the second linearly polarized optical beam in the first linear direction, a third beam splitter responsive to and passing the second linearly polarized beam, and a second circular polarizing element responsive to the second linearly polarized beam from the third beam splitter and circularly polarizing the second beam for transmission, said second circular polarizing element being switchable between the two orthogonal switching states, said second terminal further including a fourth beam splitter, a second acquisition sensor and a second communications sensor, and said first beam splitter directing the second linearly polarized beam to the second beam splitter, and wherein the second terminal receives the first circularly polarized beam from the first terminal, said second circular polarizing element linearly polarizing the received circularly polarized first beam in the second linear direction and said third beam splitter directing the first linearly polarized beam to the fourth beam splitter.

However, regarding claim 12, the prior art of record fails to disclose a second terminal operable to transmit and receive optical signals, said second terminal including a second polarization element responsive to a second linearly polarized optical beam having the first wavelength and rotating the second linearly polarized optical beam in the first linear direction, a second beam separator responsive to and passing the second linearly polarized beam, and a second circular polarizing element responsive to the second linearly polarized optical beam from the second beam separator and circularly polarizing the received circularly polarized second optical beam for transmission, said second circular polarizing element being switchable between the two orthogonal switching states, and wherein the second terminal receives the first circularly polarized beam from the first terminal, said second circular polarizing element linearly polarizing the received circularly polarized first optical beam in the second linear direction and said second beam separator directing the received circularly polarized first optical beam in a direction away from the second polarization element. 

The Examiner found no suggestion or motivation to combine similar teachings from prior art made of record to overcome the limitations as discussed above. 

Any comments considered necessary by applicant must be submitted no later than the
payment of the issue and to avoid processing delays, should preferably accompany the
issue fee. Such submissions should be clearly labeled "Comments on Statement of
Reasons for Allowance”.



Conclusion
5. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is reproduced below.

a. Bierhuizen et al; (US 2018/0239146) discloses an optical assembly with plurality of quarter wave plate, linear polarizer, beam splitter and polarization beam splitter for providing image/data transmission, see figure 5.

b. Carlson et al; (US 11009595) discloses free space optical communication terminal with polarization beam splitter 120 diverting a part (2%) of laser light towards alignment channel 128  and the remaining laser light (98%) towards the communication channel 158, see figure 1A.

c. Samuel et al (Circular polarization and Availability in Free Space Optics Systems -2010 attached) discloses analysis of the availability of the free space optical link based on the ellipticity of a bean transmitted with circular polarization, see figure 2.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRITBIR K SANDHU whose telephone number is (571)270-1894. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMRITBIR K SANDHU/Primary Examiner, Art Unit 2636